DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments relate to the previous rejection, and the references used in the previous rejection are no longer being used in light of the amendments to the claims. Thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoue (US Patent 4653130) in view of DeFranks (US Patent Application Publication 20190208918).
Regarding claim 1, Senoue teaches an inflatable air mattress (Figure 2c; as shown), comprising:  a mattress body comprising: a plurality of supporting air cells (Figure 2c, 14, 15) having a top side, the plurality of supporting air cells is arranged in parallel, whereby each top side is on a same side and the top sides of the plurality of supporting air cells form a supporting mattress surfacheat dissipating air cells (Figure 2c, 16 sub 1-n), each of the plurality of heat dissipating air cells is separately connected to one lateral side of each of the plurality of supporting air cells, different from the top side of each of the plurality of supporting air cells forming the supporting mattress surface and on a same lateral side of each of the plurality of supporting air cells (Figure 2c; the cells 16 are connected between 14 and 15 as shown), wherein each of the plurality of heat dissipating air cells, has a plurality of air holes  (Figure 2c; cells 16 are shown with air holes in top, see also Figure 5; 116n which is the equivalent, and also Column 3; lines 42-65 “The air cells 16 in the third group are provided in their upper wall with a plurality of small holes 17 for discharging air directly therethrough.”) disposed on a top side of the plurality of heat dissipating air cells facing toward the top surface of the upper cover body, wherein the plurality of heat dissipating air cells and plurality of supporting air cells are connected alternatingly adjacent to each other (Figure 2c; 14, 15, 16 as shown), and wherein the plurality of airholes of each of the plurality of heat dissipating air cells is separated by a distance from the top surface, whereby when the plurality of supporting air cells is supporting a user thereon, the plurality of air holes is not pressed by the user (Column 3; lines 42-65 “Further, the air cells 16 in the third group are provided so that, upon expansion, the minor axis of the ellipse of each cell in the third group will be shorter than that of the cells 14 and 15 in the first and second groups, i.e., the respective third group cells will be lower in height than the respective cells in the first or second group cells” thus with the height difference at certain pressures the user would be supported above the top of the cells 16); and an inflating device (Figure 4; 13) having a plurality of inflation tubes (Figure 4; 20, 21, 22) configured to respectively communicate with the plurality of supporting air cells and the plurality of heat dissipating cells, wherein the inflating device is configured to inflate the plurality of heat dissipating air cells with gas, so that the plurality of heat dissipating air cells expand to have Page 4 of 19U.S. Pat. Appln. No.: 16/687,628Docket No. 511808a0002US inflation deformation from the gas, and the gas is discharged through the plurality of air holes to form a heat dissipating airflow toward thtop surface (Figure 2c, all of the cells are inflated as shown and the air will go out of air holes in the top of 16 toward the top surface). Senoue does not specifically teach a mattress cover comprising: a lower cover body having a bottom surface and an inner wall surface, the inner wall surface extending from peripheries of the bottom surface; and an upper cover body having a top surface and an outer wall surface, the outer wall surface extending from peripheries of the top surface, wherein the upper cover body at least partially covers the lower cover body to form the mattress cover, whereby the outer wall surface overlaps an outer side of the inner wall surface, and wherein the top surface, the bottom surface, and the inner wall surface together define an installation space; the mattress body mounted in the installation space. DeFranks teaches a mattress cover (Figure 1; 118) comprising: a lower cover body having a bottom surface and an inner wall surface (Figure 1; the inside of the cover 118), the inner wall surface extending from peripheries of the bottom surface; and an upper cover body (Figure 1; 118, the outside of the cover) having a top surface and an outer wall surface, the outer wall surface extending from peripheries of the top surface, wherein the upper cover body at least partially covers the lower cover body to form the mattress cover, whereby the outer wall surface overlaps an outer side of the inner wall surface, and wherein the top surface, the bottom surface, and the inner wall surface together define an installation space; the mattress body mounted in the installation space (Figure 1; 118 as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the mattress of Senoue to include a cover for cleanliness. 
Regarding claim 2, Senoue teaches the supporting mattress surface comprises an upper body region, a waist-hip region, and a lower body region, and wherein the plurality of heat dissipating air cells, is disposed in the waist-hip region (Figure 2c, the upper body region is the left side, the waist-hip region is the middle, and the lower body region is the right side, and the cells 16 are throughout all regions including the waist-hip region).
Regarding claim 3, Senoue teaches each of the plurality of heat dissipating air cells is configured as a single layer body, forming an air chamber (Figure 2c, each cell 16 is shown as a single layer and has an air chamber inside of it).
Regarding claim 5, Senoue teaches each of the plurality of heat dissipating air cells has contact areas on a periphery (Figure 2c, the edges attached to 14 and 15, of 16 and Figure 5, the contact areas on the sides at 111 and also the right side), the contact areas have a fixed section and a free section (Figure 2c, the top area with holes is the free section, and that portion attached to the periphery contact area, and the bottom half without holes is the fixed section), wherein the free section is located on a side of the contact areas facing toward the top surface of the upper cover body and the fixed section is located on sides of the contact areas not facing toward thtop surface of the upper cover body, such that a deformation direction of the plurality of heat dissipating air cells caused by filling of the plurality of heat dissipating air cells with gas is oriented toward the top surface of the upper cover body (Figure 2c, when air fills the cells 16, the top free surfaces will be pushed away from the bottom fixed surface and air will go out the top free surface).
Regarding claim 6, Senoue teaches the fixed section has a first connecting portion, a second connecting portion and a third connecting portion, wherein the second connecting portion is located at a bottom side of the contact areas, and the first connecting portion and the third connecting portion are respectively adjacent to opposite ends of the second connecting portion (Figure 5, if the bottom side of the contact areas are designated at the right side of each cell 116, also the right side of the entire mattress, and the first and third contact areas are the sides of each cell which attach to 114 cells) , whereby the heat dissipating airflow toward thtop surface of the upper cover body is substantially perpendicular to the top surface of the upper cover body.
Regarding claim 8, Senoue teaches wherein the plurality of inflation tubes has a first inflation tube, a second inflation tube and a third inflation tube, wherein the first inflation tube communicates with a plurality of supporting air cells arranged at odd positions, the second inflation tube communicates with a plurality of supporting air cells arranged at even positions, and the third inflation tube communicates with the plurality of heat dissipating air cells (Figure 4; 20, 21, 22, as shown).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoue (US Patent 4653130) in view of DeFranks (US Patent Application Publication 20190208918) in view of Moutafis (US Patent Application Publication 20160058641).
Regarding claim 4, Senoue teaches an air chamber is formed in each of the plurality of heat dissipating air cells (Figure 2c, 16, as shown). Senoue does not teach the air chamber is internally arranged with a spacer to prevent inner wall surfaces of each of the plurality of heat dissipating air cells from all abutting each other. Moutafis teaches the air chamber is internally arranged with a spacer to prevent inner wall surfaces of each of the plurality of heat dissipating air cells from all abutting each other (Figure 2b, 241). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cells of Senoue to include a spacer as in Moutafis “to provide an atraumatic top surface to support element” (Paragraph 94) and to prevent sticking of the top and bottom of the cells. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoue (US Patent 4653130) in view of DeFranks (US Patent Application Publication 20190208918) in view of Lee (US Patent Application Publication 20110067178).
Regarding claim 7, Senoue does not teach each of the plurality of supporting air cells has a plurality of auxiliary air holes, forming another heat dissipating airflow toward the top surface of the upper cover body. Lee teaches each of the plurality of supporting air cells has a plurality of auxiliary air holes, forming another heat dissipating airflow toward the top surface of the upper cover body (Figure 1 shows all of the air cells having air holes 111 toward top surface). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cells of Senoue to include air holes in all cells in order to increase airflow toward the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673